                                                Stipulation of Dismissal

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,
GEICO GENERAL INSURANCE COMPANY and
GEICO CASUALTY COMPANY,                                                     Docket No.:
                                                                            1:20-cv-05786-PKC-JRC
                                                Plaintiffs,

                    -against-


BIG APPLE MED EQUIPMENT, INC., DAVID
ABAYEV, ALEKSANDR MOSTOVOY, D.C.,
SURESH PAULUS, D.O., ASHLEY KIAEI, D.C.,
PETER MARGULIES, D.C., and JOHN DOE
DEFENDANTS 1-10,

                                                  Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                  STIPULATION OF DISMISSAL WITH PREJUDICE AGAINST
                        DEFENDANT ALEKSANDR MOSTOVOY, D.C.

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel for

Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO

General Insurance Company and GEICO Casualty Company (collectively, “Plaintiffs”) and

Defendant Aleksandr Mostovoy, D.C. (“Defendant”) that whereas no party hereto is an infant or

incompetent person for whom a committee has been appointed and no person not a party to this

action has an interest in the subject matter of this action, all claims asserted by the Plaintiffs against

the Defendant are hereby discontinued, with prejudice pursuant to Fed. R. Civ. P. 41(a)(1). Each

party shall bear their own costs, disbursements and counsel fees associated with the prosecution

and/or defense of this action. This stipulation may be filed without any further notice with the

Clerk of the Court.




                                                                8
